Citation Nr: 1009755	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip and leg 
disability, to include as secondary to service-connected left 
hip condition.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the Veteran's claim for service connection for 
bilateral hip and leg disabilities.

In April 2004, the Board reopened and remanded the matter to 
the RO for additional development and adjudication on the 
merits. 

In September 2006, the Veteran provided testimony before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In June 2007, the Board remanded the case to the RO for 
additional action.  After completing the requested 
development, the RO continued the denial of the claims for 
service connection.  

In April 2008 the Board granted service connection for a left 
hip and leg disability.  The Board then noted that an October 
2002 statement from the Veteran raised the issue of service 
connection for a right hip and leg disability as secondary to 
his left hip disability and remanded the issue for 
development.    

Unfortunately, the requested development has not been 
completed and a remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran contends that he has a preexisting bilateral hip 
and leg disorder that was asymptomatic until he sustained an 
injury in service.  The Veteran specifically stated that he 
was training on the rifle range when an instructor pushed his 
back forward to straighten him for proper shooting position 
and he felt a "pop" in his hip.  
In the alternative, the Veteran contends that his current 
right hip disability is secondary or was caused by his 
service-connected left hip disability. 

The Board notes that a review of the service treatment 
records indicates that a bilateral hip and leg disability was 
not noted on the entrance examination.  Every Veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the entrance 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  Therefore, the Veteran is entitled to the 
presumption of soundness on de novo review for this 
disability and there must be clear and unmistakable evidence 
to establish that a disability existed prior to service.  In 
addition, even if clear and unmistakable evidence is found to 
establish that a disability existed prior to service, there 
must also be clear and unmistakable evidence to show that the 
preexisting disability was not aggravated during service.  

In the April 2008 remand, the Board requested that the claims 
folder be returned to the examiner who conducted the 
September 2007 VA examination or to another examiner 
qualified to express an opinion in orthopedics.  The examiner 
was to review the medical records in the claims folder and 
provide an opinion as to whether it is as likely as not that 
the Veteran's service-connected left hip disability has 
caused or aggravated his disability of the right hip and leg.  

In June 2008, the Veteran's claim was referred to the same 
examiner who conducted the September 2007 examination.  The 
examiner stated that the claims file had not been provided 
and therefore the medical evidence was not reviewed in its 
entirety.  As the Board's April 2008 remand order has not 
been complied with, remand of the issue is necessary.  See 
Stegall v. West, 11 Vet. App 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  
Although the examiner reviewed the medical evidence 
available, a review of the entire claims folder conducted for 
the purpose of deciding the issue currently before the Board 
is required.  

Furthermore, the June 2008 examiner concluded that the right 
hip condition is less likely than not due to or as a result 
of left hip condition or aggravation from the left hip 
condition because there was no record of any injury to the 
right hip in service, the Veteran mentioned that his right 
hip problems began between 1970 and 1975, he did not have a 
specific injury to his right hip, and his right total hip 
replacement preceded his left total hip replacement.  No 
further rationale was provided to explain why the claimed 
right hip and leg disabilities were not proximately caused or 
aggravated by the service-connected left hip disability.  
Furthermore, the examiner failed to note that the evidence of 
record indicates that the left hip disability was treated and 
diagnosed in service, and therefore preexisted complaints of 
the right hip and leg disability.  The Board notes that the 
absence of the claims folder may have contributed to this 
result. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App.  120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).  An 
examination is inadequate where the examiner does not review 
the medical history and provide a factually accurate 
rationale for the opinions provided in the examination 
report.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
new VA orthopedic examination to determine 
the nature and etiology of his right hip and 
leg disability.  The examiner MUST review 
the claims folder and note such review in 
the examination report or in an addendum.  
All indicated diagnostic studies should be 
conducted 

After taking into account the Veteran's 
history and statements, the examiner should 
provide the following opinions:
a).  What is the diagnosis or diagnoses 
relating to the Veteran's right hip and leg 
as it is today?

b).  Is there clear and unmistakable 
(obvious or manifest, unbeatable) medical 
evidence to demonstrate that the Veteran's 
right hip and leg disorder existed prior to 
the Veteran's entrance into service?  If so, 
is there also clear and unmistakable 
evidence that this disability did not 
increase in severity beyond its natural 
progression during active service?

c).  Is it as likely as not (50 percent 
probability) that the right hip and leg 
disability was incurred due to or aggravated 
by the service-connected left hip 
disability?

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


